DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, JP2015048178 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    113
    258
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    474
    188
    media_image2.png
    Greyscale

Regarding claims 1, and 10 Tanaka discloses an elevator system (11), comprising: a hoistway (12); an elevator car (13) disposed in the hoistway (12) and movable therein; a belt (15) operably connected to the elevator car (13) to suspend and/or drive the elevator car (13) along the hoistway (12),  the belt (15) for the lifting system (11), comprising: a tension member (35) extending along a longitudinal length of the belt (15), the tension member (35) formed from a layer of polyethylene 
Regarding claims 2 and 11, Tanaka discloses the belt of claims 1 and 10, wherein the tension member (15) is formed from a polyethylene material (PBO – see page 3, lines 35-39).  Note that the limitation “formed by solid state extrusion” is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 7 and 16, Tanaka discloses the belt of claims 1 and 10, wherein the jacket (36) is formed from one or more of a polyurethane, polyester, ethylene propylene diene elastomer, chloroprene or chlorosulfonyl polyethylene. (see page 4, lines 1-5)


Claim 3, 6, 9, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kucharczyk et al., US PGPub 2017/0043979.
Tanaka discloses the belt of claims 1 and 10, but does not specify the tension member geometry and partitioned structure.  

    PNG
    media_image3.png
    217
    464
    media_image3.png
    Greyscale

Kucharczyk et al. teaches a similar elevator belt wherein the tension member (2) has a thickness in the range of 0.5 to 30 millimeters (.7mm – see [0074]). (claims 3 and 12)
Wherein the tension member (2) extends between 50% and 90% (see fig 4b) of a belt width (left to right in fig 4b). (claims 6 and 15)
wherein the tension member (2) is a plurality of tension members (see 3 tension members in fig 4b) arrayed across a belt width (left to right in fig 4b), adjacent tension members of the plurality of tension members separated by a portion of the jacket (section of 3 between 2). (claims 9 and 18)
It would have been obvious to provide the tension member geometry and partitioned structure described by Kucharczyk et al. to the system disclosed by Tanaka in order to optimize the strength for the specific elevator application and improve the durability.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Goeser et al., US PGPub 2015/0259176.  
Regarding claims 8 and 17, Tanaka discloses the belt of claims 1 and 10 but does not specify an adhesive layer.  Goeser et al. teaches a similar elevator belt including an adhesive layer (see [0007]) disposed between the tension member and the jacket.  It would have been obvious to provide the adhesive layer described by Goeser et al. to the system disclosed by Tanaka in order to improve the adhesion between the tension members and jacket and improved the belt strength and durability.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-12, 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654